Citation Nr: 0948667	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  02-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to type II diabetes mellitus.

3.  Entitlement to service connection for a vision disorder, 
to include astigmatism, near-sightedness and far-sightedness, 
including as secondary to type II diabetes mellitus. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right shoulder 
rotator cuff impingement syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, a military buddy, and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1978, 
from January 1991 to May 1991, and from November 1994 to 
December 1994.  He also had periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from 1978 until his retirement from the Reserves in July 
2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2002 the 
Veteran testified at a local RO hearing.  

In July 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  

In a July 2009 rating decision, the RO granted a claim of 
service connection for spondylolisthesis.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly an issue relating to spondylolisthesis is no 
longer in appellate status.  See Grantham v. Brown, 114 F .3d 
1156 (1997). 

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diabetes and peripheral neuropathy did not 
begin during active service or ACDUTRA.

2.  The Veteran did not experience hypertension during active 
service, ACDUTRA, or within the first post-service year; his 
current hypertension was not aggravated by service.

3.  Refractive error of the eye disorders (e.g., astigmatism, 
presbyopia, and emmetropia) are not compensable disabilities 
for VA purposes; the Veteran does not have another type of 
vision disorder that began during active service or ACDUTRA 
or that is secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service or ACDUTRA, nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307(a), 3.309(a) (20098).

2.  Diabetes mellitus was not incurred during active service 
or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Peripheral neuropathy was not incurred during active 
service or ACDUTRA; it is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A vision disability was not incurred during active 
service or ACDUTRA; it is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and September 2005, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for diabetes 
mellitus, peripheral neuropathy of the lower extremities, a 
vision disorder, or for hypertension.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
and although it appears that the Veteran was not provided 
with notice of the Dingess requirements, the Board finds that 
any failure to satisfy the duty to notify is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which 
address the contended causal relationship between diabetes 
mellitus, peripheral neuropathy of the lower extremities and 
active service.  With respect to the Veteran's service 
connection claims for a vision disorder or hypertension, the 
Board notes that there is no record that the Veteran 
experienced either of these claimed disabilities at any time 
during active service or ACDUTRA or that either of these 
claimed disabilities is related to active service.  The Board 
also notes that there is no medical evidence that the Veteran 
has experienced an eye disability for which VA compensation 
is available.  Accordingly, an examination is not required 
with respect to the claims of service connection for 
hypertension or for a vision disorder.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

The Veteran contends that he incurred diabetes mellitus, 
peripheral neuropathy of the lower extremities, a vision 
disorder, and hypertension during active service.

The Veteran's service treatment records show no evidence of 
any complaints, diagnosis, or treatment for hypertension, 
diabetes, neuropathy, or retinopathy.  

A private hospital record dated in January 1981 informs that 
the Veteran was hospitalized from January 1, 1981, to January 
6, 1981, for evaluation of progressive and intermittent 
headaches "mostly in the frontal area, going back to the 
occipital area and down to the dorsal spine."  The physician 
noted that the Veteran "had come to the emergency room one 
or two weeks prior to admission and he was told he had high 
blood pressure condition."  The physician further noted that 
the Veteran was started on different kinds of medication for 
this condition.  His headaches were diagnosed as "most 
likely vascular tensional type."  

A visual examination done by a private physician in February 
1985 found emmetropia with beginning pterygia in the left 
eye.  A December 1985 military treatment record also advises 
of emmetropia and beginning pterygia in the left eye.  

A military treatment record dated in July 1996 informs that 
the Veteran collapsed while hiking.  Provisional diagnosis 
was "heat exhaustion with dehydration.  Subsequent diagnosis 
was viral illness.  

Private treatment records dating from 1999 show diagnosis and 
treatment for diabetes and neuropathy.  

On VA examination in October 2000, the Veteran said that he 
was diagnosed with diabetes in 1997.  He stated that he had 
peripheral neuropathy in his feet, and complained of 
astigmatism, nearsightedness, and far-sightedness, all of 
which he said were secondary to his diabetes.  He also 
maintained that he was hospitalized for hypertension in 1979, 
and said that he took blood pressure medications in 1980.  He 
added that he had taken no blood pressure medication since 
that time.  The examiner noted that the Veteran was not then 
taking any hypertension medication.  Diagnoses included 
diabetes mellitus, peripheral neuropathy, both feet; and 
hypertension.  

In conjunction with his diabetes examination the Veteran was 
accorded a neurology examination regarding his complaints of 
neuropathy.  During the examination he reported that he began 
experiencing intermittent numbness and tingling in his feet 
in 1995.  According to the examiner the Veteran's peripheral 
neuropathy is secondary to his adult onset diabetes mellitus 
disorder. 

An eye examination done by a private physician in September 
2002 pursuant to the Veteran's complaints of blurred vision 
found pterygium in the left eye, but "no diabetic 
retinopathy."

VA treatment records dating from 2002 show diagnosis and 
treatment for hypertension.

In July 2002 the Veteran testified during an RO hearing that 
he was hospitalized in December 1979 for headaches, which he 
averred were due to hypertension.  He testified that he took 
hypertension medication following this 1979 hospitalization 
until sometime in 1980.  He also testified that he fell out 
during a military exercise in 1997.  His witness, who 
identified himself as a "retired chief hospital [C]orpsman 
U.S. Navy," opined that the Veteran's collapse was due to 
hypertension.

An eye examination by VA in September 2003 found minimal 
refractive error with presbyopia; pterygia greater in the 
right eye than the left ("neither visually significant"), 
and mild glaucoma.

Legal Criteria

The Board notes initially that, although the Veteran's record 
of active duty service in 1991 (DD-214) indicates that he 
served in support of Operation Desert Storm, the Veteran does 
not allege, and the evidence does not show, service in the 
Southwest Asia Theater of Operations at any time during the 
Persian Gulf War.  Accordingly, consideration of the 
Veteran's claims under the provisions of 38 C.F.R. § 3.317 is 
not warranted.  See 38 C.F.R. § 3.317 (2009).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including diabetes mellitus and cardiovascular-
renal disease (including hypertension), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. § 1111.  The presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability pre-
existed service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus or for peripheral neuropathy or a vision 
disorder, each including as secondary to diabetes mellitus.  
The record contains no evidence of any complaints, diagnosis, 
or treatment for diabetes, peripheral neuropathy, or a visual 
disorder (including pterygia or glaucoma) during any period 
of active duty or active duty for training.  There also is no 
medical opinion evidence which relates any of these disorders 
to service.  Accordingly, service connection under 38 C.F.R. 
§ 3.303 is not warranted.  It follows, then, that since 
service connection for diabetes mellitus is not established, 
service connection under the provisions of 38 C.F.R. § 3.310 
for diabetic neuropathy or diabetic retinopathy is likewise 
not warranted.  In this regard the Board notes that a 
September 2000 private treatment record advises that the 
Veteran did not have diabetic retinopathy.  In addition, 
while there is evidence of a refractive error eye disorder in 
a February 1985 private treatment record and a December 1985 
military treatment record regarding emmetropia with beginning 
pterygia, VA does not pay compensation for congenital or 
developmental defects.  See 38 C.F.R. § 3.303(c) (providing 
that refractive error of the eye disorders are not diseases 
or injuries within the meaning of applicable legislation).  
Based on the evidence of record, service connection for 
diabetes, neuropathy, and a visual disorder is not warranted.

As regards the Veteran's claim of service connection for 
hypertension, there is no record of any complaints, 
diagnosis, or treatment for hypertension during or within the 
one year period following the Veteran's initial active 
service.  Although the Veteran reports that he was 
hospitalized for about 5 days in December 1979 for headaches 
that he avers were secondary to hypertension, this date is 
well beyond the one year period following the Veteran's 
initial active duty service.  In fact, a private hospital 
record shows that the Veteran actually was hospitalized on 
January 1, 1981, until January 6, 1981, for headaches 
diagnosed as "vascular tension type" headaches.  In any 
event, there is no record of hypertension within the one year 
period following the Veteran's June 1978 separation from 
active service.  Accordingly, service connection for 
hypertension on a direct basis and under the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not 
warranted.  In addition, although the Veteran had subsequent 
periods of active service and ACDUTRA after 1979, there is no 
record of any complaints, diagnosis, or treatment for 
hypertension during such service.  Indeed, at his October 
2000 VA diabetes examination, the Veteran reported that he 
had taken blood pressure medication in 1980 but none since 
that time.  During his 2002 RO hearing, the Veteran testified 
that he had not been diagnosed as having hypertension or 
placed on high blood pressure medication until June 2002.  
This was well after his separation from the Reserves in 2000.  

The Board notes that during the Veteran's July 2002 hearing 
there was testimony that the Veteran had fallen out during an 
exercise in 1997.  According to the Veteran's witness, a 
retired hospital Corpsman, the Veteran "probably was at that 
time when he fell out hypertensive to a certain extent."  He 
went on to note that "not having physically been there [he] 
couldn't say for sure."  The Board finds that this assertion 
is inherently incredible because it not supported by the 
contemporaneous medical evidence of record.  According to the 
Veteran's service treatment records, the Veteran's collapse, 
which occurred in July 1996, was secondary to heat exhaustion 
with dehydration, later diagnosed as a "viral illness."  
Indeed, while the Veteran's blood pressure was taken and duly 
noted at the time of the incident, there is no suggestion in 
any of the treatment records that the Veteran's collapse was 
due to hypertension.  The Board notes the witness's caveat 
that he "couldn't say for sure" whether the Veteran was 
hypertensive at the time of his collapse since he was not 
there at that time.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (holding that statements favorable to the Veteran's 
claim that do little more than suggest a possibility are too 
speculative to establish the required nexus for service 
connection).  The Board therefore does not find the retired 
hospital corpsman's July 2002 hearing testimony to be 
probative medical evidence supporting the Veteran's claim of 
service connection for hypertension.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (finding that it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Even accepting the Veteran's 
account of an incident of high blood pressure in or around 
December 1979, there is no evidence of any increase in 
disability during any subsequent active duty service or 
active duty for training.  Thus, service connection for 
hypertension under the provisions of 38 C.F.R. § 3.306(a) 
also is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

Entitlement to service connection for a vision disability is 
denied.

REMAND

The Veteran also seeks service connection for a right 
shoulder disorder.  Following a November 2003 VA examination, 
the diagnosis was right shoulder impingement syndrome which 
the examiner appeared to relate to "active military 
service."  Unfortunately, the VA examiner did not provide 
any rationale for this opinion.  There also is no indication 
that the claims file was reviewed.  

The Board notes that private treatment records dated in 1999 
document that the Veteran reported that his right shoulder 
pain began in 1996 subsequent to "no specific injury."  It 
is unclear whether the Veteran's right shoulder disorder is 
due to disease or injury.  This is important since the 
Veteran's service includes periods of active duty, ACDUTRA, 
and INACDUTRA.  The November 2003 VA examination is 
inadequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2009.  Given the length of time since the December 2003 VA 
examination, the Board finds that a remand for a new VA 
examination is warranted.  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991 (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"), and Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that, 
once the VA Secretary undertakes to provide an examination, 
even if not statutorily obligated to do so, he must provide 
an adequate one).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his right shoulder disability.  
The claims file must be provided for 
review.  The examiner is requested to opine 
as to whether it is at least as likely as 
not that a right shoulder disability, if 
diagnosed, is at least as likely as not 
(i.e., a 50 percent or greater probability) 
related to active service or active duty 
for training or any incident of such 
service.  The examiner also is asked to 
opine as to whether a right shoulder 
disability, if diagnosed, was aggravated 
during active service or active duty for 
training (i.e., whether there was an 
increase in disability beyond the natural 
progression of the disease or injury).  A 
rationale must be given for any opinion 
provided.

2.  Thereafter, readjudicate the claim of 
service connection for a right shoulder 
disability.  If the benefits sought on 
appeal remain denied, the appellant and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


